Citation Nr: 1520568	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-19 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for lower extremity peripheral neuropathy, to include secondary to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to June 1970.

This case comes to the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.

For the following reasons, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Early onset peripheral neuropathy is a disease associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2014).  In September 2013, VA amended this regulation by removing "the requirement that acute and subacute peripheral neuropathy appear 'within weeks or months' after exposure and that the condition resolve within two years of the date of onset in order for the presumption to apply."  78 Fed. Reg. 54,763-01, 54,764 (September 3, 2013).  

While the earliest medical diagnosis of peripheral neuropathy in the appellate record dates from June 2005, the Veteran has testified that he experienced symptoms of neuropathy in the early 1970s and that, in 1974, he was diagnosed with peripheral neuropathy by a physician, who is now deceased.  The AOJ requested records from the office of the identified physician, but these apparently have been destroyed.  

Notably, the record also shows that the Veteran has Type II diabetes, a disorder which is presumptively associated with herbicide exposure.  38 C.F.R. §§ 3.307, 3.309 (2014).  The importance of this is that if a veteran served in the Republic of Vietnam during the Vietnam War they are presumed to have been exposed to herbicides.  Here the Veteran testified in September 2014 that the airplane which brought him to Southeast Asia made a brief, 30 to 35 minute stop, in the Republic of Vietnam before transiting on to Thailand.  Given the fact that there is medical evidence linking peripheral neuropathy to a glucose disorder, and the appellant's testimony, further development is in order to both determine whether the appellant's plane first landed in the Republic of Vietnam, and to determine the presumption may be invoked for type II diabetes.

It must also be observed, however, that the presumption of service connection for type II diabetes is a rebuttable presumption.  Thus, it is relevant to note that science has determined that obesity is a key player in the development of type II diabetes.  http://www.medicinenet.com/script/main/art.asp?articlekey=39840   Here the clinical record shows references to the appellant being "markedly overweight," see a September 2008 record from Schentady Regional Orthopedic Associates.  The record also includes a November 2005 report from Upstate Neurology Consultants finding that the appellant was 5 feet 10 inches tall and weighed 346 pounds.  Hence, if it is shown that the appellant was on the land mass of the Republic of Vietnam, further development is in order to determine the etiology of both type II diabetes and any diagnosed peripheral neuropathy.

Accordingly, the case is REMANDED for the following action: 
 
1.  Contact the Veteran and ask him to specify with clarity his travel itinerary from the United States to Thailand in June 1969 to specifically include the date and place where any plane he flew landed in the Republic of Vietnam.  Attempt to obtain from the Veteran the methods of transportation used to arrive in Vietnam, e.g., commercial airliner, military aircraft, and the sequence in which he arrived at various airfields and naval or military bases in the United States, Vietnam and Thailand.  The Veteran should be given the opportunity to submit any records, witness statements or other evidence tending to show that he visited Vietnam on his way to Thailand, as well as any other evidence that may support his theory that he was exposed to herbicides in Thailand itself.   
 
2.  Even if the Veteran fails to respond to directive number one, the RO must contact the U.S. Army and Joint Services Records Research Center (JSRRC), the National Personnel Records Center (NPRC) and/or any other appropriate depository and attempt to obtain all available records reflecting whether the aircraft carrying the Veteran to Thailand between June 1 and June 9, 1969 first landed in Vietnam.  If the RO cannot locate any government records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
3.  If the above development reveals evidence that the Veteran first landed in Vietnam on his way to Thailand in June 1969, the RO should then arrange for examination of the Veteran by an endocrinologist.  The examiner must be provided access to the Veteran's claims folder, and to any files placed in Virtual VA and the Veterans Benefits Management System (VBMS).  After a thorough review of the record, to include the appellant's claim that he was on the land mass of South Vietnam for about 30 to 35 minutes, the endocrinologist must opine whether it is more likely than not that that sound medical reasoning supports the conclusion that the appellant's type II diabetes is due to other factors, to include obesity.  A complete rationale must be provided for any opinion offered. 

4.  If the endocrinologist finds that type II diabetes is NOT due to other factors than a 30 to 35 minute stay on the land mass of South Vietnam, then the appellant should be scheduled for a neurological examination to determine whether it is at least as likely as not that peripheral neuropathy is caused by or permanently worsened by type II diabetes.  The neurologist must specify in his or her report that the claims file and any Virtual VA or VBMS records have been reviewed.  A complete rationale must be provided for any opinion offered. 
  
5.  After the above development has been completed, the AOJ should review any reports and opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented their consideration of the claims file and any relevant records in Virtual VA or VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
6.  Thereafter, the AOJ must readjudicate the Veteran's claim for entitlement to service connection for lower extremity peripheral neuropathy in light of all the evidence of record, to include the fact that the appellant has type II diabetes.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







